 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LARRY D. ALEXANDER,                                No. 2:18-cv-0195 KJN P
12                        Plaintiff,                     ORDER and
13            v.                                         FINDINGS & RECOMMENDATIONS
14    B. STROHMAIER, et al.,
15                        Defendants.
16

17           By order filed November 6, 2018, plaintiff’s complaint was dismissed and thirty days

18   leave to file an amended complaint was granted. Thirty days from that date have now passed, and

19   plaintiff has not filed an amended complaint, or otherwise responded to the court’s order.

20           Although it appears from the file that plaintiff’s copy of the order was returned, plaintiff

21   was properly served. It is the plaintiff’s responsibility to keep the court apprised of his current

22   address at all times. Pursuant to Local Rule 182(f), service of documents at the record address of

23   the party is fully effective.

24           Accordingly, IT IS HEREBY ORDERED that the Clerk of Court shall assign a district

25   judge to this case; and

26           IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

27   Local Rule 110; Fed. R. Civ. P. 41(b).

28   ////
                                                        1
 1             These findings and recommendations are submitted to the United States District Judge

 2   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 3   after being served with these findings and recommendations, plaintiff may file written objections

 4   with the court and serve a copy on all parties. Such a document should be captioned

 5   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

 6   failure to file objections within the specified time may waive the right to appeal the District

 7   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 8   Dated: January 9, 2019

 9

10

11
     alex0195.fta
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
